Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 11-12, 14-15, 18-20, 22-23, 28-29, 31-34, are pending in this application.
Claims 6-10, 13, 16-17, 21, 24-27, 30, 35-77, are deleted.
Claims 34, is withdrawn.
Claims 4, 11-12, 14-15, 20, are not elected.
Improper Markush Rejection
When an examiner determines that the members of a Markush group lack either a single structural similarity or a common use, or if the single structural similarity is a substantial structural feature of a chemical compound that is not essential to the common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate (see subsection II). Note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1). 
Claims 1-3, 5, 18-19, 22-23, 28-29, 31-33, are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalents and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not 
The Markush grouping of compounds of formula I is improper because, the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 1) In the formula of claim 1, L1, L2, L4, R1-R2, R4, X, Y, Z and W, each have numerous definitions with some subgeneric definitions, some of which are further substituted, 2) some of the substituents together may further form additional rings and 3) there are many rings non-limiting in sizes and types with non-specific points of attachments. 
The single structural element shared by the compounds of formula I is pyrazole.  However, according to the specification pyrazole does not have the asserted utility. Therefore the Markush grouping of the compounds is improper.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
 The search of the elected species was extended to include species wherein L4, R1-R2, R4 and V, are as defined in claim 1; L1 is NR5, R5 is as defined in claim 1; L2 is C(O); X, Y, Z, W together form furan ring as in the elected species (X is methylene, Y is O, W is absent and Z is a bond). They are in condition for allowance. The remaining non-elected species are held withdrawn from further consideration and the claims must be amended as set forth herewith. 
The search was stopped because the non-elected species are not sufficiently few in number. See sect. 2(III) of the restriction. Also, a prior art was found that renders the claims obvious.

“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02 IIIA.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 18-19, 22-23, 28-29, 31-33, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds of thousands. The nature of the invention is using the 
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Solvate is a co-crystal of a crystal and a solvent. The number of moles of the solvent may vary.  A crystalline structure is determined by the process of making it.  The specification fails to disclose how the crystals are made and the number of moles of solvent in each solvate.  There is no incorporation by reference of publications where the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
The structures of prodrugs are not disclosed in the specification in such a way to ascertain the structures of compounds that are included and or excluded by the claims. How to make the prodrugs is not disclosed.  There are thousands of species being claimed. Finding their prodrugs is an empirical exercise.  Predicting if a certain compound is in fact a prodrug, which produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  
Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  a) For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in human at a rate th Ed, Part I", John Wiley & Sons, 1995, pages 975-977.  The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug.  The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success.  In that paragraph the difficulties of extrapolating between species are further developed.  
Since, the prodrug concept is a pharmacokinetic issue the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant.  Banker (Modern Pharmaceutics) Banker, G.S. et al, "Modern Pharmaceutics, 3ed.", Marcel Dekker, New York, 1996, pages 451 and 596, in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  f) Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts.  g) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  h) The breadth of the claims includes thousands of compounds, which are potential prodrugs.
Therefore, one of ordinary skill in the art would need to perform significant amount of experiment in modifying known procedures to determine if in fact the prodrugs can be made. Given the limited guidance in the specification one of ordinary skill in the art would have to 
The claims are broader in scope than the specification enabling disclosure. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  

A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure.  The rejection would be overcome by deleting prodrug and solvate from the claims.  Other appropriate corrections are required.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 18-19, 22-23, 28-29, 31-33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The negative proviso in claim 1, definition of Y or the last line, “does not comply with 35 U.S.C. 112; quoted portion is negative limitation rendering claim indefinite and unpatentable; it is attempt to claim invention by excluding what applicants did not invent rather than by particularly and distinctly pointing out what they did invent; claim [has] broad generic [cycloalkyl, heterocycloalkyl, cycloalkenyl, heterocycloalkenyl, aryl, polyaryl, heteroaryl, substituted and unsubstituted, without limits] in which applicants seek to establish monopoly of all such compounds, whether known or unknown; noncompliance with statute is particularly clear since there is high degree of unpredictability in art”. In re Schechter 98 USPQ 144 (CCPA, 1953).  Therefore, applicant fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention so as to avoid infringement of patents arising from the application. Appropriate corrections are required.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 18-19, 22-23, 28-29, 31-33, are rejected under 35 U.S.C. 103(a) as being unpatentable over David et al., US 2009/0118336 (WO2007/129052).
Applicant claims compounds and composition thereof. 
Determination of the scope and content of the prior art (MPEP 2141.01 
In re Petering, 133 USPQ 275 (CCPA 1962).  
In the formula, L1 is NR5, R5 is H; L2, L4, are bonds; R1 is substituted alkyl; R2 is alkyl; R4 is H; V is H; Y is a bond Z is NR9 or alkylene, R9 is H; X is a NR8 or alkylene, R8 is H; W is NR6R7, one of which is H and the other is substituted aryl or substituted heteroaryl.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and David et al., is that the compounds are position isomers.  
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

When a compound is known, one of ordinary skill in the art would know all its isomers. However, a novel and useful compound, which is an isomer of a compound by a prior art, is prima facie obvious.  The compound by the prior art is one of many of the theoretically possible isomers of the claimed compound. Isomers are general class of compounds made by the same general process and the claimed compound could have been made by the process of making the compound by the prior art.  In re Norris, 84 USPQ 458 (CCPA, 1950).  
Therefore, the instant compounds are not allowable over the compounds by the prior art. There is reasonable expectation of success because, when one isomer is known, the others are known. 
Allowability
The search of the compounds was extended to include L4, R1-R2, R4 and V, are as defined in claim 1; L1 is NR5, R5 is as defined in claim 1; L2 is C(O); X, Y, Z, W together form furan ring as in the elected species (X is methylene, Y is O, W is absent and Z is a bond).  The claims must be amended as set forth herewith to place them in condition for allowance.
Objection
Claim(s) 1-3, 5, 18-19, 22-23, 28-29, 31-33, are objected to for having non-elected inventions. For example, the last 3 options in claim 5, are none-elected.  Other appropriate corrections are required.
Rejoinder
Claims 4, 11-12, 14-15, 20, would not be rejoined.  They are non-elected and not are searched.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               			Primary Examiner, Art Unit 1625                                                                                                                                              March 6, 2021